—Order of disposition, Family Court, New York County (Leah Ruth Marks, J.), entered July 27, 1993, placing the subject child in the custody of petitioner Commissioner of Social Services for six months, following a fact-finding determination that respondent-appellant had neglected the child, unanimously affirmed, without costs.
The finding that appellant neglected the child by leaving her in the care of an inappropriate caretaker is amply supported by a preponderance of the evidence (Family Ct Act § 1012 [f] [i] [B]; cf., Matter of Sonja I., 161 AD2d 969, lv denied 76 NY2d 710).
We have considered appellant’s other claims and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Williams, JJ.